DETAILED ACTION
Allowable Subject Matter
Claims 21-40 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 21 and 34 were marked as allowable in the Office action and the reasons remain valid. Independent claim 27 was rejected only under double patenting, which is moot after the acceptance of the Terminal Disclaimer over U.S. Pat. 10096523.  Regarding claim 27, relevant prior art Maekawa (U.S. PGPub 2014/0099767) teaches forming a dielectric layer over first, second, and third conductive structures (Fig. 41, IL6a), forming a mask layer over the first and second structures while exposing the third (Fig. 41), and etching the dielectric layer to reduce a thickness of the dielectric layer on the third conductive structure (Fig. 41) but does not teach or suggest wherein the mask layer has a first thickness over the first conductive structure and a second thickness over the second conductive structure, wherein the first thickness is greater than the second thickness. See also Griebenow (U.S. Pat. 8440534, Fig. 1j) and Lee (Figs. 4A-4B, previously cited). Claims 22-26, 28-33, and 34-40 depend from and further limit allowable claims and are therefore correspondingly allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Examiner, Art Unit 2812                                                                                                                                                                                                        
	

27-30 and 32-33 double patenting rejection
21-26 and 34-40 marked as allowable
independent claims 21, 27, 34